Citation Nr: 0427329	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1957.

In August 1999, the RO denied the veteran's claim for an 
increased (compensable) rating for bilateral hearing loss, 
and his claim for an increased rating for tinnitus.  He 
appealed to the Board of Veterans' Appeals (Board), and the 
Board denied the appeal in February 2001.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2002, the parties to the appeal filed a Joint Motion 
for Remand and to Stay Proceedings (joint motion).  In the 
joint motion, the parties agreed that the Board's decision 
should be vacated, and the matter remanded, because the Board 
had not considered the results of a November 1999 VA 
examination.  In a March 2002 order, the Court granted the 
joint motion, thereby vacating the Board's February 2001 
decision and remanding the matter for re-adjudication.

In October 2002, the Board ordered further internal 
development of the veteran's claims, to include the 
procurement of additional VA treatment records and a new 
audiometric examination.  However, in May 2003 the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulation that had permitted the Board to obtain and 
review new evidence without obtaining a waiver from the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, and 
because the veteran had not provided a waiver, the Board in 
June 2003 remanded the matter to the RO for initial 
consideration of the additional evidence.

In October 2003, while the case was in remand status, the RO 
increased the veteran's rating for bilateral hearing loss to 
10 percent, effective from September 18, 1998; the date of 
receipt of the veteran's claim.  In January 2004, the RO 
confirmed and continued the prior 10 percent evaluation 
assigned for tinnitus.  The case was returned to the Board in 
July 2004.



FINDINGS OF FACT

1.  On examination in January 1999, the veteran had level I 
hearing acuity in the right ear, and level V hearing in the 
left ear.

2.  On examination in November 1999, the veteran had level IV 
hearing acuity, bilaterally.

3.  On examination in October 2002, the veteran had level V 
hearing acuity in the right ear, and level VII hearing in the 
left ear.

4.  On examination in January 2003, the veteran had level III 
hearing acuity in the right ear, and level V hearing in the 
left ear.

5.  The veteran's tinnitus is subjective, persistent, and 
bilateral.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.85, 4.86 (2003); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6103 (1998).

2.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5013A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.87, Diagnostic Code 6260 (2003); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increased Rating

The veteran is seeking higher evaluations for service-
connected bilateral hearing loss and tinnitus.  In essence, 
he maintains that the currently assigned ratings do not 
adequately reflect the severity of his disabilities.  He says 
that he cannot tolerate loud noises, that he has difficulty 
understanding conversation when background noise is present, 
and that his tinnitus is bilateral, persistent, and "loud".

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

Hearing loss and tinnitus are evaluated in accordance with 
the criteria set forth in 38 C.F.R. Part 4.  Amendments to 
those criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (now codified at 38 C.F.R. §§ 4.85, 
4.86, 4.87 (2003)).

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule).

Under the "new" criteria, hearing loss manifested by 
"normal" patterns of impairment is rated just as it was 
prior to June 10, 1999.  See 38 C.F.R. § 4.85 (2003).  
However, the regulations now contain certain additional 
provisions with respect to "exceptional" patterns of 
impairment.  These provisions apply when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id. § 4.86.

With respect to subjective tinnitus (in which the sound is 
not audible to others), the Board notes that both the current 
and former criteria provide that 10 percent is the maximum 
rating that can be assigned for that disorder.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  This is true whether the 
disorder is experienced in one ear, in both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); VAOPGCPREC 2-2003, 69 Fed. Reg. 25,178 (May 5, 2004).

B.  Hearing Loss

The Board notes that there are four medical reports of record 
that contain the speech discrimination and puretone 
audiometry data necessary to rate the veteran's current 
hearing impairment; the report of a January 1999 VA 
examination, the report of a November 1999 VA examination, 
the report of an October 2002 VA examination, and the report 
of a January 2003 VA examination.

With respect to the earliest of these four examinations, the 
record shows that audiometric testing in January 1999 
revealed puretone thresholds of 15, 20, 35, and 55 decibels 
in the veteran's right ear, and 15, 20, 85, and 95 decibels 
in his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 31 for the 
right ear and 54 for the left ear.)  Additionally, he had 
speech discrimination scores of 94 percent in the right ear 
and 74 percent in the left.  Under both the "old" and 
"new" criteria, Table VI, these results correspond to level 
I acuity for the right ear and level V acuity for the left 
ear.

When the veteran was examined by VA in November 1999, 
audiometric testing revealed puretone thresholds of 35, 30, 
40, and 65 decibels in his right ear, and 20, 20, 85, and 95 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 43 
for the right ear and 55 for the left ear.)  Additionally, he 
had speech discrimination scores of 72 percent in the right 
ear and 76 percent in the left.  Under both the "old" and 
"new" criteria, these results correspond to level IV 
acuity, bilaterally.

When the veteran was examined by VA in October 2002, 
audiometric testing revealed puretone thresholds of 50, 30, 
40, and 50 decibels in his right ear, and 30, 25, 95, and 105 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 43 
for the right ear and 64 for the left ear.)  Additionally, he 
had speech discrimination scores of 60 percent in the right 
ear and 56 percent in the left.  Under both the "old" and 
"new" criteria, these results correspond to level V acuity 
for the right ear and level VII acuity for the left ear.

When the veteran was examined by VA in January 2003, 
audiometric testing revealed puretone thresholds of 15, 20, 
40, and 55 decibels in his right ear, and 15, 20, 90, and 105 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 33 
for the right ear and 58 for the left ear.)  Additionally, he 
had speech discrimination scores of 80 percent in the right 
ear and 72 percent in the left.  Under both the "old" and 
"new" criteria, these results correspond to level III 
acuity for the right ear and level V acuity for the left ear.

Based on a review of the foregoing evidence, it is the 
Board's conclusion that the evidence supports the assignment 
of a 30 percent rating for the veteran's bilateral hearing 
loss.  Although the examination results from January 1999 
support no more than a zero percent (noncompensable) 
evaluation, whether under the "old" or "new" criteria, and 
the results from November 1999 and January 2003 support no 
more than a 10 percent evaluation, the results from October 
2002 clearly support the assignment of a 30 percent rating 
under Table VII.  Accordingly, and because the Board has no 
compelling reason to question the validity of the results 
that were obtained in October 2002 (e.g., there is no 
indication that the veteran's ears were impacted at the time 
of the examination, or that he was malingering or otherwise 
uncooperative), the Board will award the veteran a 30 percent 
evaluation on the basis of the October 2002 test results.

A rating in excess of 30 percent is not warranted, however.  
As noted previously, the evaluation of hearing loss is based 
on a "mechanical application" of the rating schedule.  None 
of the of the audiological data from the time here in 
question supports the assignment of a rating in excess of 30 
percent.  Nor does the evidence demonstrate that the veteran 
has an "exceptional" pattern of hearing impairment, as 
defined in 38 C.F.R. § 4.86 (2003).

In allowing this portion of the veteran's appeal, the Board 
intimates no opinion as to the effective date or duration of 
the 30 percent evaluation.  Those matters must be addressed 
by the RO in the first instance.

C.  Tinnitus

Turning to the question of the evaluation to be assigned for 
the veteran's tinnitus, the Board notes, as discussed 
previously, that 10 percent is the maximum schedular rating 
that can be assigned for that disorder under both the "old" 
and "new" criteria.  Accordingly, and because the veteran 
is already in receipt of a 10 percent evaluation for 
tinnitus, there is no basis for awarding him a higher 
schedular evaluation.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether either of the veteran's 
claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized in recent years for problems with hearing 
loss or tinnitus, and there is nothing in the record to 
suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in July 2003 that informed him, among 
other things, that VA needed "[e]vidence of increased 
severity of [his] bilateral hearing loss and tinnitus".  
With regard to elements (2) and (3), the Board notes that the 
RO's July 2003 letter also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would obtain VA examination and treatment 
reports, and that it would make reasonable efforts to help 
him procure any other evidence of which he informed VA, but 
that he was responsible for providing any necessary releases 
and enough information about the records-including valid, 
current addresses-so that VA could request them from the 
person or agency that had them.  Finally, with respect to 
element (4), the Board notes that it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [his] possession that pertains to the 
claim".  As a practical matter, however, he has been amply 
notified of the need to provide such evidence.  The RO's July 
2003 letter, for instance, informed him of the evidence that 
was needed to substantiate his claim, asked him to tell VA 
about "any other records that may exist to support your 
claim", and notified him that it was ultimately his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Further, the RO issued the veteran a 
supplemental statement of the case in May 2004 that contained 
the complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, and the fact that the veteran is represented 
by an attorney, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  See also VAOPGCPREC 1-
2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding that the 
Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board acknowledges that the July 2003 letter was sent to 
the veteran after the RO's August 1999 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board acknowledges that the veteran 
has reported having undergone a mastoidectomy in service in 
1955; that he indicated in September 1976 that he had been 
treated for ear problems by a Dr. Melfi; that he has reported 
receiving disability benefits from the Social Security 
Administration (SSA) since the late 1970's; that he has 
provided releases to assist VA in helping him obtain records 
from Westchester Square Hospital and from a Dr. Richard E. 
Danker; and that the claims file does not currently contain 
records of the mastoidectomy or from Dr. Melfi, SSA, 
Westchester Square Hospital, or Dr. Danker.  With respect to 
the SSA award, however, the veteran has stated that that 
award was granted on the basis of "bullet wounds" he 
sustained after service, and not as a result of any 
difficulties with hearing loss or tinnitus.  Thus, and 
because the records would now be more than 20 years old, 
there is no reason to believe that they could in any way 
affect the outcome of the present appeal.  See, e.g., 
Francisco, 7 Vet. App. at 58.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002) (When claimant is receiving SSA 
benefits for the same disability for which he seeks service 
connection, the possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of 
those records).  The records of the veteran's 1955 
mastoidectomy are likewise too old to be of any use in the 
present evaluation of his current disabilities, and both 
Westchester Square Hospital and Dr. Danker have specifically 
indicated that records of the veteran's treatment are no 
longer available.  Further, the veteran has not alleged 
current treatment by Dr. Melfi, or provided a release so that 
VA could assist him in obtaining records from that physician.  
Accordingly, and because the record otherwise contains VA 
examination and treatment reports that are adequate for 
purposes of evaluating his disabilities, the Board finds that 
no further assistance is required in order to fulfill the 
duty to assist.


ORDER

A 30 percent evaluation is granted for bilateral hearing 
loss, subject to the law and regulations governing the award 
of monetary benefits.

A rating in excess of 10 percent for tinnitus is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



